Title: To James Madison from James Gamble, 24 March 1808
From: Gamble, James
To: Madison, James



Sir
Phila: March 24th: 1808.

Understanding, that the general government may possibly have Occasion to employ Merchant Vessels, for the covenience of foreign correspondence during the continuance of the embargo, I am induced to recommend to your Attention, the Ship Susquehanna.  On this Subject, I would respectfully solicit an answer that I might know whether it will be necessary to lay before you the terms of charter.  She is a very excellent Vessel, coppered to the bends; has excellent accomodations, Sails remarkably fast, and has performed one Voyage only to the Easindies.  I am more readily induced to make this Application from the consideration that the friends of the present administration will, on fair and equal terms, be intitled to a preference, in case any Vessels Should be employed.  Having, I trust, been uniformly Attached to the principles, Which have so peculiarly distinguished the measures of the general government Since the Accession of Mr: Jefferson to the presidency; borne a part in the contest Which So gloriously resulted in the independence of our country; and anticipating with republican solicitude, the transmission of the principles so advantageously pursued by the Executive of the Union, to future times; and more particularly so under the present State of our European relations, I hope I may without Vanity presume upon Some Attention, & on the present Occasion a preference, Should there be any Occasion for the employment of Vessels.  I am not disposed Sir, indelicately to urge any merits which have not already been Acknowledged by the expressions of the publick sentiments of the republicans of this district, by honouring me with a Seat in the house of representatives and Senate of this State: and it would Amount to a Suppression of those grateful feelings which Such a confidence must naturally excite, if, on any proper Occasion, I Observe Silence.  The present Oppertunity has Appeared to me to be not altogether an improper One of declaring to you Sir, frankly my Sentiments; particularly as many misrepresentations have recently, in consequence of a becoming resitance to an Unjustifiable Violence on the part of a few characters in this district, been industriously disseminated through the Union.  If the principles of the present Administration Are to be carefully and happily transmitted to posterity, A manly declaration of Attachment and of exertion becomes peculiarly Necessary; and particularly so, When personal Attachments lead to the perversion of Sound and correct principles.  Relying upon your Candour and liberality for a fair & Just construction of these Observations, and respecfully Apologising for the liberty I have taken, I have The Honour to remain Sir, Your Obdt: Humble Servt.

James Gamble

